DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim15 been renumbered 14. No claim 14 was included in the amendment filed on 10/6/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0033332 to Numano et al (Numano et al). Numano et al teaches a strip casting system which if desired could be employed for the casting of aluminum or aluminum alloys, including a casting furnace (10), a revolving chill mold (14) comprising a roll pair, having a casting gap (20) wherein the strip casting system has an active means (pump 11b) for transporting a melt from the casting furnace (10) to the casting gap, the system also includes a casting region (13) arranged in front of the casting gap and limited on one side (the upper end) by the rolls (14) (see figure 2(B) for example) where the melt forms a melt pool and includes means for feeding the melt to the casting region (13) below a surface of the melt pool, thereby showing all aspects of claim 1, since as stated above, the apparatus of  Numano et al could, if desired be used to cast aluminum alloys, and it has been held that where the prior art could, if desired be operated in a recited manner or on a recited material, whether or not such a method of use of material to be worked upon is taught by the prior art, then the manner or method of use of an apparatus or the material to be worked upon by an apparatus cannot alone, be relied upon to fairly further limit claims t an apparatus itself. See MPEP 2114 and 2115.
With respect to claim 2, Numano et al teaches the use of a pump means (11b).
With respect to claims 3, 4 and 12, the furnace (10) of Numano et al is a low pressure furnace (see paragraph [0037] for example.
With respect to claim 5, the system of Numano et al as shown in the embodiment of figure 1 for example is a vertical system.
With respect to claim 6 Numano et al includes a pressure system for flow regulation (see paragraph [0037] for example).

Allowable Subject Matter
Claims 9-11 and 14 are allowed.
Claims 7, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 10/6/2022 have been fully considered but they are not persuasive. Initially, it is noted that Applicant’s amendments are sufficient to overcome the previously advanced rejections under 35 USC 112(b). These rejections have been withdrawn and claims 9-11 and 14 are indicated as being allowed.
However, Applicant’s argument that Numano et al is designed for magnesium and not for aluminum alloys is not persuasive because, as stated in the above rejections, if desired, the apparatus of Numano et al could be employed with aluminum alloys, thereby meeting this claim limitation since the manner or method of user of an apparatus or the type of material worked upon by an apparatus cannot alone be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115.
Applicant’s further argument that no metal pool is shown by Numano et al is also not persuasive at least because no p[articular structure of any metal pool is required by the instant claims and Numano et al shows liquid metal forming a pool or body meeting the general requirements of this claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk